j TSS A f the Ameri @ +1.212.262.6900
PERKINSCOIC znd Floor sme @ #1712977 1619

prs Dopo wNrosn New Yorks Ni 10036-27 ii PerkinsCoie.com
po , 1
| |
ba
‘ sy ' ' John T. Dixon
: : a | JohnDixon@perkinscoie.com
ui | D. +1.212.261.6844
: ‘ ° ~-
pe yj F, +1.212.399,8005
February 13, 2020 Hl FEB 1 4 2020... ||

Hon. Alison J. Nathan

U.S. District Court for the Southern District of New York
Thurgood Marshall United States Courthouse

40 Foley Square

New York, NY 10007

Re: Guglielmo vy. NAPCO, Inc., No. 1:20-cv-00526-AJN
Dear Judge Nathan:

We represent Defendant NAPCO, Inc. (““NAPCO”) in the above-referenced matter.
NAPCO respectfully requests a 30-day extension of time to answer or otherwise respond to the
putative class action complaint until March.
its New York counsel and thus requests additional time to prepare its response. The current
deadline to respond to the complaint is February 24, 2020. This is NAPCO’s first request for an
extension of time to answer or otherwise respond to the complaint. No other scheduled dates will
be affected should the Court grant this request. Counsel for Plaintiff consents to this extension
request.

 

Respectfully,

/s/ John T. Dixon
John T. Dixon

Ce: David Paul Force, Counsel for Plaintiff Joseph Guglielmo (via ECF)

| o/ra/r

HON/ALIGON J. NATHAN
UNITED STATES DISTRICT JUDGE

Perkins Coie LLP

020. NAPCO has recently retained this firm as RDA

 
